DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 01/12/2022.
	Claims 1-4, 6-13, 15-18 are currently pending and have been examined.
Claims 5 and 14 are cancelled. 
Claims 1-4, 6-13, and 15-17 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 8 of remarks filed on 12/09/2021 that the claims 1 and 10 do not lack antecedent basis regarding “discount information” and “discount” because “the coupon or discount information” is equivalent to “the discount information,” Examiner respectfully disagrees.
Claim 1 recites: 
receiving, at the vendor portal computer program and from each vendor, coupon or discount information applicable to at least one of the products of the plurality of products; ….
identifying, by the vendor portal computer program, a coupon or a discount applicable to a selected product from the coupon or discount information;
Firstly “coupon” or “discount information” are considered as two different words in the limitation, not as a whole since the word “or” separates “coupon” from “discount information.” Therefore,  “the coupon or discount information” does not equate to “the discount information.” In order to recite proper antecedent basis, claim needs to recite “the coupon or the discount information.”





the vendor portal application receives, from each vendor, coupon or discount information applicable to at least one of the products;….
payment processing system receives the selection of the product and identifies a coupon or discount applicable to the selected product; 
the payment processing system applies the coupon or a discount to a price for the selected product from the coupon or discount information;
The word “discount” is recited following “a discount” and “discount information” is recited following a recitation of “discount information,” therefore the claim lacks antecedent basis. In order to recite proper antecedent basis, claim 10 should be amended as “the payment processing system applies the coupon or [[a]] the discount to a price for the selected product from the coupon or the discount information;
Similar to claim 1, “the coupon or discount information” does not equate to “the discount information.” In order to recite proper antecedent basis, claim needs to recite “the coupon or the discount information.”
With respect to applicant’s arguments on pages 10-11 of remarks filed on 12/09/2021 that the claims presenting the vendor menu and incorporating a vendor portal into a payment application for a financial institution are not directed to a mental process, Examiner respectfully disagrees.
First, the 35 U.S.C. 101 rejection does not state that presenting data and incorporating a portal into an application are directed to a mental process.  The claims are directed to certain methods of organizing human activity because the claims are directed to facilitating the purchase of a selected product from a vendor product menu 
Second, “presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a payment application for a financial institution that is executed by a consumer electronic device, selected vendor product menu” and “providing, by the payment application, the purchase card to the vendor portal computer program” are considered as additional elements not directed to an abstract idea of a mental process. 
Presenting and providing data in an application do not provide any improvements to technology or the functioning of the computer. The courts have found that presenting and providing information is well-understood, routine, and conventional activity when claimed in a generic manner. MPEP 2106.05(d). Therefore, merely using presenting and providing data in an application is performed in a generic manner and is considered as well-understood, routine, and conventional. 
With respect to applicant’s arguments on pages 11-13 of remarks filed on 12/09/2021 that the Siegel does not teach “formatting, by the vendor portal computer program and using one of a plurality of a standard formats based on the products offered by the vendor, the received product information for each vendor into a vendor product menu” because unlike the claims, Siegel discloses that the merchant not the - vendor portal computer program - selects the template for the merchant and there is no disclosure that the template is selected based on products offered by the vendor, Examiner respectfully disagrees.
the vendor portal computer program selects the template for the merchant and the template is selected based on products offered by the vendor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims do not recite that the vendor portal program selects a template for the merchant or that the template is selected based on products offered by the vendor. The claims merely recite formatting, by the vendor portal computer program and using one of a plurality of a standard formats based on the products offered by the vendor, the received product information. Formatting product information by the vendor portal program and using a standard format based on products offered by vendor does not equate to the vendor portal program selecting a template for the merchant. 
With respect to applicant’s arguments on pages 13-14 of remarks filed on 12/09/2021 that Blackhurst does not teach a vendor portal computer program and a consumer program but only teaches a merchant offer program application and Blackhurst does not present product menus like a restaurant men and only product offers, Examiner respectfully disagrees.  
Blackhurst teaches both a vendor portal computer program and a consumer program because FIG. 1 displays two separate application, a merchant offer program with a merchant offer program application in communication with a second application on customer computing systems with a local merchant offer program application as well 
Under broadest reasonable interpretation, a menu is defined as a list of options therefore a merchant offer that includes products for sale is interpreted as a menu. The claim limitations do not recite that a menu is limited to a restaurant menu. Blackhurst teaches that offers includes products. (Blackhurst, [0039]). 





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation in:
Claims 1 recites:
receiving, at the vendor portal computer program and from each vendor, coupon or discount information applicable to at least one of the products of the plurality of products; ….
identifying, by the vendor portal computer program, a coupon or a discount applicable to a selected product from the coupon or discount information.






the vendor portal application receives, from each vendor, coupon or discount information applicable to at least one of the products;….
payment processing system receives the selection of the product and identifies a coupon or discount applicable to the selected product; 
the payment processing system applies the coupon or a discount to a price for the selected product from the coupon or discount information
All dependent claims inherit the same deficiencies as independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-4 and 6-9 are directed to a method and claims 10-13 and 15-18 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 10, the claim sets forth a system for facilitating orders from a consumer to a vendor, in the following limitations:
…receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors,
…receives, from each vendor, coupon or discount information applicable to at least one of the products
…selects a vendor product menu based on at least one past transaction with one of the plurality of vendors by the consumer;
… receives a selection of a product from the selected vendor product menu;
… receives the selection of the product and identifies a coupon or discount applicable to the selected product;
… applies the coupon or a discount to a price for the selected product from the coupon or discount information;
… receives, from …, a purchase card for a price following application of the coupon or the discount;
… conducts a transaction for the selected product.
The above-recited limitations set forth an arrangement to facilitate an order.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions between a consumer and vendor facilitating an order by a consumer selecting and paying for a product sold by a vendor.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims 
In this instance, the claims recite the additional elements such as:
vendor portal computer program; presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a  payment application for a financial institution that is executed by a consumer electronic device, selected vendor product menu (1)
system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (10);
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (1 & 10);
the vendor portal application formats the product information for each vendor into a vendor product menu using one of a plurality of standard format based on the products offered by the vendor (1 &10);
the vendor product application communicates the selected vendor product menu to the consumer portal application; 5U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549the mobile wallet application  presents the selected vendor product menu. (10)

In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
vendor portal computer program; presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a  payment application for a financial institution that is executed by a consumer electronic device, selected vendor product menu… providing, by the payment application, the purchase card to the vendor portal computer program (1)
system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 19PATENT APPLICATIONATTORNEY DOCKET NO. 72167.001549a consumer electronic device comprising at least one computer processor and executing a consumer portal application and a mobile wallet application (10);
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (1 & 10);
the vendor portal application formats the product information for each vendor into a vendor product menu using one of a plurality of standard format based on the products offered by the vendor (1 &10);
the vendor product application communicates the selected vendor product menu to the consumer portal application; 5U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549the mobile wallet application presents the selected vendor product menu. (10)
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, presenting (e.g. the generating step is interpreted as presenting), storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). The prior art teaches that it is known to receive data via file transfer protocol and format data using a standard format (Siegel et al., U.S. Pub. No. 2003/0014317 A1, [0132] and [0088]). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst et al. (Pub. No.: US 2011/0191150 A1, hereinafter “Blackhurst”) in view of Siegel et al. (US Pub. No. 2003/0014317 A1, hereinafter “Siegel”).

Regarding claim 1 
Blackhurst discloses a method for facilitating orders from a consumer to a vendor comprising: in a computer program executed by information processing apparatus comprising at least one computer processor (Blackhurst, [0006], FIG. 1, [0036-0038]): 
receiving, at a vendor portal computer program for a plurality of vendors and from the plurality of vendors, product information comprising a plurality of products 
receiving, at the vendor portal computer program and from each vendor, coupon or discount information applicable to at least one of the products of the plurality of products (Blackhurst, [0106]: a merchant to enter offers into the merchant offer program application that are available to all customers; [0109]: the merchant creates and uploads offers to merchant offer program app; [0110]: the merchant associated with the product sets a discount to the offer; [0111]: merchants enter discounted product offer via merchant interface and merchant offer program receives discounted product offers; FIG.1, [0034]); 
selecting, by the vendor portal computer program and based on at least one past transaction with one of the plurality of vendors by a consumer, a vendor product menu for the vendor to present to the consumer (Blackhurst, [0007] and [0043]: offers based on customer transaction history; [0071]: analyze customer’s past purchase history; [0075]: merchant make offers to customer based on customer transaction history information; [0076]:  identify from the customer's transaction history what types of products the customer has purchased from merchants in the past and discounts the customer receives based on the customer's relationship with the merchants may be based on the purchases made by the 
presenting, by the vendor portal computer program and in a consumer portal computer application incorporated into a payment application for a financial institution that is executed by a consumer electronic device, selected vendor product menu (Blackhurst, [0103]: merchant offer program is used in connection with the online banking application to present offers to customers; FIG. 8A-8B, [0104]: online banking application receives selection of offer and displays offer detail to customer; [0075-0076]: merchant make offers to customer based on customer transaction history information from purchases made by customer with merchant; [0102]: the merchant offer program application 10 is accessed though and runs inside one or more of the account management applications 30 including online banking application; [0052]: the merchant offer program application communicates with the customer's private customer account information located on the customer account systems at the financial institution; FIG.1, [0040]: customer computer systems 4 can include a communication device; [0046]: the account management applications 30 include online banking application;[0039]: offers include products);
receiving, by the vendor portal computer program and from the consumer portal computer application, a selection of a product offered from the selected product menu (Blackhurst, FIG. 8A-8B, [0104]: online banking application receives 
identifying, by the vendor portal computer program, a coupon or a discount applicable to a selected product from the coupon or discount information; applying, by the vendor portal computer program, the coupon or the discount to a price for the selected product (Blackhurst, FIG. 8B, [0105]: merchant offer system applies the customer's discount to the appropriate account and notifies customer of discount near time of purchase; [0070]: the purchase takes into account real-time discounts; [0074]: the financial institution to provide discounted products to customers; FIG. 1, [0036], [0079]; [0100]); 
identifying, by the payment application, a purchase card for a price following application of the coupon or the discount; providing, by the payment application, the purchase card to the vendor portal computer program; and conducting, by the vendor portal computer program, a transaction for the selected product (Blackhurst, [0052]: the customer 6 makes a purchase through the merchant offer program application 10 that communicates with customer’s private account info located at financial institution; [0072]: financial institution can pull credit card as payment option; [0086]: customer selects payment method such as credit card account; [0088]: the customer 6 logs into her merchant offer program at the time of purchase to associates particular transactions and transaction amounts with 
Blackhurst teaches receiving, emailing, and creating offers (Blackhurst, [0100]: email; [0109-0110]: create offers) but does not explicitly teach:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer; 
formatting, by the vendor portal computer program and using one of a plurality of a standard formats based on the products offered by the vendor, the received product information for each vendor into a vendor product menu.
However, Siegel teaches that it is known to include:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (Siegel, [0147]: transfer inventory information using File Transfer Protocol “FTP”); 
formatting, by the vendor portal computer program and using one of a plurality of a standard formats based on the products offered by the vendor, the received product information for each vendor into a vendor product menu (Siegel, [0095]: The software includes an application for the creation and uploading of an online electronic commerce site that may be used with the owner defined electronic inventory and assists an owner in the creation of a customized online electronic commerce site according to their input; [0018]:  set up wizard that uses template; [0042]: system automatically lists inventory for sale on a customized website; FIG. 3, [0132]: web creation approach is a template driven process for a merchant to design a customized eCommerce website using a base template; 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Blackhurst with Siegel to include the aforementioned limitations since such a modification would be predictable. Specifically, Blackhurst would continue to teach receiving product information and customizing product offers except that now product information is received using FTP and the product information is formatted according to the teachings of Siegel. This is a predictable result of the combination. (Siegel, [0005-0008]).





Regarding claim 2 and 11 
The combination of Blackhurst and Siegel teaches the method of claim 1, wherein the step of conducting the transaction for the product comprises: sending a payment to the vendor associated with the selected product (Blackhurst, [0086]: customer selects payment method such as credit card account; [0090]: financial institution processes transaction between merchant and customer; FIG. 8B, [0105]; FIG. 1, [0036]). 


Regarding claim 3 and 12 
The combination of Blackhurst and Siegel teaches the method of claim 2, wherein the payment is sent using a different payment type from the purchase card (Blackhurst, [0075], [0087-0088] and [0046]: checking/savings account).


Regarding claim 4 and 13 
The combination of Blackhurst and Siegel teaches the method of claim 3, wherein the purchase card is a credit card, and the sent payment is a check or an Automated Clearing House (ACH) transfer (Blackhurst, [0046]: payment via checking account; [0089]: electronic transfer of money to merchant by clearing house; [0103]: customer uses credit card).
 
 


Regarding claims 6 and 15
The combination of Blackhurst and Siegel teaches the method of claim 1, wherein the vendor portal computer program further selects the vendor product menu based on a location of the consumer electronic device (Blackhurst, [0097]: offers prioritized based on customer location; [0056-0057]: customer location based on device location used to provide offers; [0075-0076]: offers based on customer purchase history; FIG. 7, [0061]; [0110-0111]).
 


Regarding claims 7 and 16
The combination of Blackhurst and Siegel teaches the method of claim 1, wherein the vendor portal computer program further selects the vendor product menu based on availability of the product (Blackhurst, [0006]: product offers that are communicated may be offers made available generally by the merchants; [0075-0076]: product offers available and based on customer purchase history; FIG.1, [0034] and [0047-0048]; FIG.4-5, [0080-0081]; [0109-0110]).


Regarding claims 8 and 17
The combination of Blackhurst and Siegel teaches the method of claim 1, wherein the coupon or the discount is automatically identified and applied to the price for the product (Blackhurst, FIG. 8B, [0105]: discounted offer is identified or added and discount is applied directly online; [0070]; [0079]; [0100]).
  


Regarding claim 9 and 18
The combination of Blackhurst and Siegel teaches the method of claim 1, further comprising: associating, by the vendor portal computer program, a loyalty or reward account for the consumer with the transaction (Blackhurst, [0086-0088]: account for reward points updated based on customer purchase and financial institution pays merchant the offered discounted amounts; FIG. 1, [0036]; [0100-0102] and [0105]).


Regarding claim 10 
Blackhurst discloses a system for facilitating orders from a consumer to a vendor, the system comprising: a payment processing system hosted by a first electronic device comprising at least one computer processor; a vendor portal application hosted by a second electronic device comprising at least one computer processor; and 4U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549a consumer electronic device associated with a consumer and comprising at least one computer processor and executing a consumer portal application and a mobile wallet application, the consumer portal application presented in the mobile wallet application  (Blackhurst, [0006], FIG. 1, [0034-0038], [0040-0044]; [0103]: merchant offer program is used in connection with the online banking application to present offers to customers; FIG. 8A-8B, [0104]: online banking application); 
wherein: the vendor portal application receives, from a plurality of vendors, product information comprising a plurality of products available from each vendor of the plurality of vendors,… (Blackhurst, [0006]: product offers that are communicated may be offers made available generally by the merchants; [0076]; FIG.1, [0034]: receive information from the merchant offer program application; FIG.4-5, [0080-0081]:  offers for products identified by the merchant offer program application from multiple merchants; [0099]:  identifies the availability of a product; [0110]: merchant offers include product information);
the vendor portal application receives, from each vendor, coupon or discount information applicable to at least one of the products (Blackhurst, [0106]: a merchant to enter offers into the merchant offer program application that are 
 the vendor portal application selects a vendor product menu based on at least one past transaction with one of the plurality of vendors by the consumer (Blackhurst, [0007] and [0043]: offers based on customer transaction history; [0071]: analyze customer’s past purchase history; [0075]: merchant make offers to customer based on customer transaction history information; [0076]:  identify from the customer's transaction history what types of products the customer has purchased from merchants in the past and discounts the customer receives based on the customer's relationship with the merchants may be based on the purchases made by the customer with the merchant; [0077]: offer price by merchant customer previously made purchases from is discounted based on customer relationship with the merchant; FIG.4-5, [0079-0081]: identify an offer relevant to customer transaction history); 
the vendor product application communicates the selected vendor product menu to the consumer portal application; 5U.S. Patent Application Ser. No. 16/223,744 Attorney Docket No. 052227.001549the mobile wallet application  presents the selected vendor product menu (Blackhurst, [0103]: merchant offer program is used in connection with the online banking application to present offers to customers; FIG. 8A-8B, [0104]: online banking application receives selection of offer and displays offer detail to customer; [0075-0076]: merchant make offers to 10 is accessed though and runs inside one or more of the account management applications 30 including online banking application; FIG.1, [0040]: customer computer systems 4 can include a communication device; [0046]: the account management applications 30 include online banking application); 
the consumer portal application receives a selection of a product from the selected vendor product menu (Blackhurst, [0088]:  customer 6 selects the products she wants to purchase; FIG. 2B, [0084]: customer selects merchant offer displayed to customer; FIG, 2A, [0079]: display product discount/coupon list offered by merchant based on customer transaction history; see at least [0075-0076]); 
the payment processing system receives the selection of the product and identifies a coupon or discount applicable to the selected product; the payment processing system applies the coupon or a discount to a price for the selected product from the coupon or discount information (Blackhurst, FIG. 8B, [0105]: merchant offer system applies the customer's discount to the appropriate account and notifies customer of discount near time of purchase; [0070]: the purchase takes into account real-time discounts; [0074]: the financial institution to provide discounted products to customers; FIG. 1, [0036], [0079]; [0100]); 
the consumer portal application receives, from the mobile wallet application, a purchase card for a price following application of the coupon or the discount; and the payment processing system conducts a transaction for the selected product 6 can select to add the offers to the customer's merchant offer program directly within the customer's online banking account through the online banking application; FIG. 8B, [0105]; [0046]).
Blackhurst does not explicitly teach:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer;
the vendor portal application formats the product information for each vendor into a vendor product menu using one of a plurality of standard format based on the products offered by the vendor;
However, Siegel teaches that it is known to include:
wherein the product information is received by file transfer protocol (FTP), email, or a batch transfer (Siegel, [0147]: transfer inventory information using File Transfer Protocol “FTP”); 
the vendor portal application formats the product information for each vendor into a vendor product menu using one of a plurality of standard format based on the products offered by the vendor (Siegel, [0095]: The software includes an application for the creation and uploading of an online electronic commerce site that may be used with the owner defined electronic inventory. The application assists an owner in the creation of a customized online electronic commerce site according to their input; [0018]:  set up wizard that uses template; [0042]: system automatically lists inventory for sale on a customized website; FIG. 3, [0132]: 
The motivation to combine Blackhurst and Siegel is the same as set forth above in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/           Examiner, Art Unit 3684    

/MATTHEW E ZIMMERMAN/           Primary Examiner, Art Unit 3684